Exhibit 10(k)(9)

 

EXECUTION COPY

 

NINTH AMENDMENT TO CREDIT AGREEMENT

 

THIS NINTH AMENDMENT TO CREDIT AGREEMENT, dated as of September 11, 2003 (the
“Agreement”), by and among ON Marine Services Company (formerly known as Oglebay
Norton Company), a Delaware corporation (“ONMS”), Oglebay Norton Marine Services
Company, L.L.C., a Delaware limited liability company (“LLC”, and together with
ONMS, collectively, “Borrower”), and National City Bank, a national banking
association (“Bank”).

 

WITNESSETH THAT:

 

WHEREAS, Bank and ONMS entered into a Credit Agreement, dated as of July 14,
1997, as amended by a First Amendment to Credit Agreement dated January 15,
1999, pursuant to which LLC became a borrower, a Second Amendment to Credit
Agreement dated July 15, 1999, a Third Amendment to Credit Agreement dated July
12, 2000, a Fourth Amendment to Credit Agreement dated September 30, 2001, a
Fifth Amendment to Credit Agreement dated December 24, 2001, a Sixth Amendment
to Credit Agreement dated October 25, 2002, a Seventh Amendment to Credit
Agreement dated April 18, 2003, and an Eighth Amendment t o Credit Agreement
dated June 1 3, 2 003 (together with all Exhibits and Schedules thereto, the
“Credit Agreement”), under which Bank, subject to certain conditions, agreed to
make a term loan to Borrower in the original principal amount of $17,000,000 in
accordance with the terms thereof;

 

WHEREAS, Borrower has advised Bank that certain Events of Default have occurred
under the Credit Agreement, as further described on Exhibit D attached hereto
(the “Designated Events of Default”); and

 

WHEREAS, the parties desire to amend the Credit Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

 

1. Effect of Amendment; Definitions.

 

The Credit Agreement shall be and hereby is amended as provided in Section 2
hereof. Except as expressly amended in Section 2 hereof, from and after the date
hereof, the Credit Agreement shall continue in full force and effect in
accordance with its provisions as amended hereby. As used in the Credit
Agreement, the terms “Credit Agreement”, “Agreement”, “this Agreement”,
“herein”, “hereinafter”, “hereto”, “hereof’, and words of similar import shall,
unless the context otherwise requires, mean the Credit Agreement as amended and
modified b y this Agreement. Each defined term used herein and not otherwise
defined herein shall have the meaning ascribed to such term in the Credit
Agreement.

 

2. Amendments.

 

(A) Section 2.04(g) of the Credit Agreement is hereby amended by deleting clause
(i) and substituting in lieu thereof the following:

 

“(i) Commencing on the Ninth Amendment Effective Date and thereafter, the
Applicable Margin for Eurodollar Loans shall be six hundred basis points (600)
and for Prime Rate Loans shall be four hundred basis points (400).”



--------------------------------------------------------------------------------

(B) Subsection 3B of the Credit Agreement is hereby amended by deleting the same
and substituting in lieu thereof the following:

 

“3B. GENERAL FINANCIAL STANDARDS - Borrower agrees that until the Subject
Indebtedness shall have been paid in full, Borrower will cause Guarantor to
observe each of the following:

 

  (a) the financial covenants contained in sections 5.7(a) through 5.7(f) of the
Credit Agreement between Guarantor and KeyBank National Association dated May
15, 1998, as amended and restated as of April 3, 2000 (as amended from time to
time, the “KeyBank Credit Agreement”), a copy of such financial covenants and
the definitions of the terms referenced therein being attached hereto as Exhibit
A and incorporated herein by reference as if set forth herein in their entirety
(such financial covenants and related definitions may be adjusted or modified in
accordance with the KeyBank Credit Agreement as a result of Permitted Asset
Dispositions (as defined in the KeyBank Credit Agreement);

 

  (b) Guarantor and its Subsidiaries shall not make Consolidated Capital
Expenditures in an aggregate amount exceeding $ 23, 500,000 in each o f fiscal
year 2003 and 2004 of Guarantor and $27,500,000 per fiscal year of Guarantor
ending thereafter.”

 

(C) Section 5A of the Credit Agreement shall be amended by deleting the same and
inserting in lieu thereof the following:

 

“5A.04 - CROSS-DEFAULT - If either Borrower’s payments on indebtedness for
borrowed money (regardless of maturity) or any of its payments on Funded
Indebtedness shall be or become “in default” (as defined below) EXCEPT only if
the aggregate unpaid principal balance of all such indebtedness in default for
any Borrower does not exceed one million dollars ($1,000,000) at any one time
outstanding. In this subsection, “in default” means that (a) there shall have
occurred (or shall exist) in respect of the indebtedness in question (either as
in effect at the date of this Agreement or as in effect at the time in question)
any event, condition or other thing which constitutes, or which with the giving
of notice or the lapse of any applicable grace period or both would constitute,
a default which accelerates the maturity of any such indebtedness; or (b) any
such indebtedness (other than any payable on demand) shall not have been paid in
full at its stated maturity; or (c) any such indebtedness payable on demand
shall not have been paid in full within ten (10) Banking Days after any actual
demand for payment. However, an Event of Default (or an event that with the
lapse of time would become an Event



--------------------------------------------------------------------------------

of Default) under the Indenture arising solely from Guarantor’s failure to make
the interest payment due under the Indenture on August 1, 2003, or February 1,
2004, shall not mean “in default” under this subsection so long as the following
conditions continue to be met: (i) with respect to the interest payment due on
February 1, 2004, a reserve has been imposed by the Agent of the KeyBank Credit
Agreement under clause (c) of the Reserve Amount (as defined in the KeyBank
Credit Agreement) and remains in effect (except that this condition shall not be
deemed to have failed if (A) such reserve is released in order to permit
Guarantor to make such interest payment, (B) such interest payment is in fact
made by Guarantor on the same day as the release of such reserve, and (C) any
such Event of Default (or event that with the lapse of time would become an
Event of Default) under the Indenture is permanently waived in accordance with
the provisions of the Indenture effective upon such payment by Guarantor; (ii)
the Indebtedness under the Indenture has not been accelerated; (iii) neither the
trustee under the Indenture nor any of the holders thereunder have taken any
action to enforce any rights and remedies under the Indenture, and (iv) no
Default or Event of Default (each as defined in the Note Purchase Agreement)
shall have occurred or be continuing with respect to Guarantor’s failure to make
such payment.”

 

(D) Section 9 of the Credit Agreement is hereby amended by inserting the
following definitions in alphabetical order:

 

“Amendment No. 9 Fee Letter” shall mean that certain Fee Letter between Bank and
Borrower, dated September 11, 2003.

 

“Indenture” shall mean the Indenture among the Guarantor, certain parties
thereto, and Norwest Bank Minnesota, National Association, as trustee, dated as
of February I, 1999, as amended from time to time.

 

“Ninth Amendment Effective Date” shall mean the date on which the “Effective
Date” (as such term is defined in Section 4 of that certain Ninth Amendment to
Credit Agreement, dated as of September 11, 2003) occurs.

 

3. Representations and Warranties.

 

(A) Each Borrower hereby represents and warrants to Banks that all
representations and warranties set forth in the Credit Agreement, as amended
hereby, are true and correct in all material respects, and that this Agreement
has been executed and delivered by a duly authorized officer of each Borrower
and constitutes the legal, valid and binding obligation of each Borrower,
enforceable against each Borrower in accordance with its terms.

 

(B) The execution, delivery and performance by each Borrower of this Agreement
and its performance of the Credit Agreement, as amended hereby, has been



--------------------------------------------------------------------------------

authorized by all requisite corporate action and will not (1) violate (a) any
order of any court, or any rule, regulation or order of any other agency of
government, (b) the Articles of Incorporation, the Code of Regulations or any
other instrument of corporate governance of such Borrower, or (c) any provision
of any indenture, agreement or other instrument to which such Borrower is a
party, or by which such Borrower or any of its properties or assets is or may be
bound; (2) be in conflict with, result in a breach of or constitute, alone or
with due notice or lapse of time or both, a default under any indenture,
agreement or other instrument referred to in (1)(c) above; or (3) result in the
creation or imposition of any Iien, charge or encumbrance of any nature
whatsoever.

 

4. Conditions Precedent.

 

This Agreement shall become effective as of the date on which each of the
following conditions precedent have been satisfied (the “Effective Date”):

 

(A) Borrower shall have caused Guarantor to execute and deliver to Bank a
certificate confirming its obligations under the Guaranty (as defined in the
Credit Agreement) in the form attached hereto as Exhibit B;

 

(B) Borrower shall have caused Oglebay Norton Marine Management Company, L.L.C.
to execute and deliver to Bank a certificate confirming its obligations under
the Guaranty (as defined in the Credit Agreement) in the form attached hereto as
Exhibit C;

 

(C) Bank shall have received written evidence, in form and substance
satisfactory to Bank, that (a) the Guarantor has obtained a waiver of any Events
of Default under the 2002 Senior Secured Fund Notes, and (b) the Note Purchase
Agreement and any appropriate documents executed in connection therewith have
been amended to reflect the changes required by Bank in connection with this
Agreement;

 

(D) Bank shall have received an amendment fee and all other fees set forth in
the Amendment No. 9 Fee Letter. In addition, Bank shall have received payment of
all currently outstanding expenses of Bank, including, without limitation, the
outstanding fees and expenses of counsel to Bank incurred in connection with the
matters contemplated hereby or undertaken to date in connection with the Credit
Agreement; and

 

(E) Borrower shall have delivered or caused to be delivered such other documents
as Bank may reasonably request.

 

5. Waiver.

 

Notwithstanding the occurrence or continuation of the Designated Events of
Default, subject to satisfaction of the conditions precedent set forth in
Section 4 hereof, the Designated Events of Default are hereby waived in
accordance with the Credit Agreement from and after the date of occurrence
thereof, and Bank waives any right to exercise rights or remedies under the
Credit Agreement and the other Related Writings as a result of the occurrence of
such Designated Events of Default; provided, however, that (i) in all other
respects Borrower shall be and remain in full compliance with the Credit
Agreement and (ii) the foregoing waiver shall not extend to or prejudice any
rights of Bank in respect of any other breach (other than the



--------------------------------------------------------------------------------

Designated Events of Default), if any, by Borrower of any other provisions of
the Credit Agreement and the Credit Agreement, except with respect to such
waiver, continues to be fully enforceable. Moreover, nothing contained in this
Agreement shall prejudice any rights or remedies Bank may have, or the right of
Bank to exercise any such rights and remedies, with respect to any Events of
Default (whether now existing or hereafter occurring) other than the Designated
Events of Default.

 

6. Miscellaneous.

 

(A) This Agreement shall be construed in accordance with and governed by the
laws of the State of Ohio, without reference to principles of conflict of laws.

 

(B) Each Borrower acknowledges and agrees that, as of the date hereof, all of
such Borrower’s outstanding loan obligations to Bank under the Credit Agreement
and the Related Writings are owed without any offset, deduction, defense or
counterclaim of any nature whatsoever, and such Borrower hereby waives any such
offset, deduction, defense and counterclaim of any nature whatsoever with
respect thereto.

 

(C) This Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

ON MARINE SERVICES COMPANY

/s/ J. A. Boland

--------------------------------------------------------------------------------

By:   J. A. Boland Title:   Vice President

OGLEBAY NORTON MARINE

SERVICES COMPANY, L.L.C., by its

Member ON Marine Services Company

/s/ J. A. Boland

--------------------------------------------------------------------------------

By:   J. A. Boland Title:   Vice President NATIONAL CITY BANK

/s/ Thomas E. Redmond

--------------------------------------------------------------------------------

By:   Thomas E. Redmond Title:   Senior Vice President